 1   HARVEY P. SACKETT (72488)
 2

 3
     1055 Lincoln Avenue
 4   San Jose, California 95125-6011
     Telephone: (408) 295-7755
 5   Facsimile: (408) 295-7444
 6   /as

 7   Attorney for Plaintiff

 8
                                   UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
     JENNIFER MACDONALD,                              ) Case No. 2:18-cv-02802-DMC
11                                                    )
                  Plaintiff,                          )
12                                                    ) STIPULATION AND ORDER
13   v.                                               )
                                                      )
14   NANCY A. BERRYHILL,                              )
     Acting Commissioner of                           )
15   Social Security,                                 )
                                                      )
16              Defendant.                            )
17                                                    )

18
            Plaintiff and Defendant, through their respective attorneys, hereby stipulate that
19
     Plaintiff shall have a thirty (30) day extension of time until June 27, 2019 in which to e-file her
20
     Motion for Summary Judgement. Defendant shall file any opposition, including cross-motion, on
21
     or before July 26, 2019. This extension is necessitated due to Plaintiff’s counsel’s upcoming
22
     schedule of administrative hearings and district court briefs due (thirteen opening briefs and
23
     three reply briefs). Plaintiff makes this request in good faith with no intention to unduly delay
24
     the proceedings. Defendant has no objection and has stipulated to the requested relief.
25
     ///
26
     ///
27
     ///
28


                                                       1
     STIPULATION AND ORDER
 1   Dated: May 24, 2019     /s/HARVEY P. SACKETT
 2                           HARVEY P. SACKETT
                             Attorney for Plaintiff
 3                           JENNIFER MACDONALD

 4

 5   Dated: May 24, 2019     /s/MARGARET BRANICK-ABILLA
                             MARGARET BRANICK-ABILLA
 6                           Special Assistant U.S. Attorney
 7                           Social Security Administration

 8
     IT IS ORDERED.
 9

10

11   Dated: June 5, 2019
                                   ____________________________________
                                   DENNIS M. COTA
12                                 UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                               2
     STIPULATION AND ORDER
